EXHIBIT 10.2 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by CHEMICAL FINANCIAL
CORPORATION, a Michigan corporation (the “Corporation”) and DENNIS L. KLAESER
(“Executive”). The parties agree as follows.

WHEREAS, the Board of Directors of the Corporation believes that the future
services of Executive as provided in this Agreement will be of great value to
the Corporation; and

WHEREAS, the Corporation owns and operates a wholly owned subsidiary, Chemical
Bank (“Bank”), which is engaged in the general business of banking; and

WHEREAS, the Board of Directors of the Corporation has determined that it is in
the best interests of the Corporation, its shareholders and the Bank to secure
Executive’s continued services and to ensure Executive’s continued dedication
and objectivity in the event of any potential or occurrence of, or negotiation
or other action that could lead to, or create the possibility of, a Change in
Control (as hereafter defined) of the Corporation, without concern as to whether
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage Executive’s
full attention and dedication to the Corporation and the Bank, the Board of
Directors has authorized the Corporation to enter into this Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Corporation and the
Bank on a full-time basis as an at-will employee as provided in this Agreement.

NOW, THEREFORE, the parties agree as follows.

1.      Effective Date and Term. This Agreement will take effect as of the
Effective Time of the Corporation’s acquisition of Talmer Bancorp, Inc.
(“Talmer”), as defined in the Agreement and Plan of Merger dated as of January
25, 2016, between Chemical and Talmer (the “Merger Agreement”) (“Effective
Date”). If the merger of the Corporation and Talmer does not close, this
Agreement shall be null and void. The initial term of this Agreement shall be
two years, and, at the end of the initial term, the term shall automatically be
extended by another year on each anniversary of the Effective Date unless either
party gives the other notice (as provided in Section 15) of intention to
terminate this Agreement at least thirty (30) days before an anniversary of the
Effective Date, in which case this Agreement shall terminate at the end of the
then-current term without any further extension; provided, however, that:

(a)      except for termination as provided above pursuant to notice from
Executive to the Corporation, this Agreement will not terminate during an
“Active Change in Control Proposal Period” (as defined in Section 10), even if
the Corporation has given Executive notice of intention to terminate this
Agreement;

(b)      except for termination as provided above pursuant to notice from
Executive to the Corporation, upon the occurrence of a “Change in Control” (as
defined in Section 9), the term of this Agreement shall automatically be
extended until the second



  

 

anniversary of the effective date of the Change in Control, even if the
Corporation has given notice of intention to terminate this Agreement; and

(c)      termination of this Agreement shall not affect the obligations of
either party accrued before termination of this Agreement, including Executive’s
obligations under Sections 11, 12 and 13.

2.      Employment. Executive will serve as: (A) Executive Vice President Chief
Financial Officer and Treasurer of the Corporation; (the “principal position”);
and (B) in such positions with Affiliates (defined for purposes of this
Agreement as any organizations controlling, controlled by or under common
control with the Corporation) as reasonably requested by the Corporation,
provided that the duties of such positions are consistent with Executive’s
responsibilities in Executive’s principal position (together, the “Employment”).
As used in this Agreement, the term “Corporation” includes the Bank, unless the
context clearly requires otherwise.

Executive will serve the Corporation and the Bank well and faithfully during the
Employment and will devote Executive’s best reasonable full time business
efforts to the Employment, except that Executive may engage in civic and
professional activities, service on boards of directors, and similar activities
as long as such activities do not constitute a conflict of interest or impair
Executive’s performance of the duties of the Employment. The Employment may be
terminated during the term of this Agreement as provided in Sections 4 and 5.

3.      Compensation. Executive will be compensated during the Employment as
follows:

(a)     Salary. Executive’s annual salary (“Salary”) will be $550,000.00,
prorated for any partial year, subject to required payroll deductions and
payable in weekly, bi-weekly or semi-monthly installments pursuant to the
Corporation’s normal payroll practices. Such Salary shall be subject to review
annually commencing in 2017 and will be subject to adjustment pursuant to the
Corporation’s normal procedures.

(b)     Bonus. For 2016, Executive will continue to participate in the Talmer
annual bonus plan. Beginning in 2017, Executive will participate in any bonus
programs for senior executives of the Corporation or the Bank, at a level
commensurate with Executive’s principal position. For 2017, Executive’s target
bonus will be 65% of Salary based on 70% of the Corporation performance goals
and 30% of your individual performance goals. Executive’s actual bonus for 2017
may exceed or fall below 65% of Salary based on actual performance as compared
to target. Such bonus amount and performance goals shall be subject to review
annually commencing in 2018 and will be subject to adjustment pursuant to the
Corporation’s normal procedures.

(c)     Equity Plans. Executive will participate in any stock option or other
equity based compensation programs (“Equity Plans”) offered by the Corporation,
at a level commensurate with Executive’s principal position. On or as soon as
administratively feasible after the Effective Time, the Corporation will issue
Executive restricted stock units under the Corporation’s Stock Incentive Plan of
2015 that are equal

 -2- 

 

in value to 80% of Executive’s Salary, 60% of which will be Performance Share
Units (“PSUs”) and 40% of which will be Time Restricted Share Units (“TRSUs”).
The TRSUs will vest 40% on the third anniversary of the award date and 60% on
the fifth anniversary of the award date. The PSUs will vest as provided in the
award agreement.

Executive’s equity award for 2017 will also be restricted stock units equal to
80% of Executive’s then-current Salary and consist of 60% PSUs and 40% TRSUs.
The TRSUs will vest 40% on the third anniversary of the award date and 60% on
the fifth anniversary of the award date. The PSUs will vest based on the
Corporation’s performance goals as determination for purposes of the
Corporation’s awards issued in February 2016.

Beginning in 2018, Executive’s equity award will continue to be restricted stock
units equal to 80% of Executive’s then-current Salary but will consist of 80%
non-qualified stock options and 20% TRSUs.

For purposes of all of Executive’s equity awards, if Executive provides the
Corporation written notice at least 12 months prior to Executive’s anticipated
retirement date and the retirement date is after December 31, 2019, then all
unvested awards shall vest on the effective date of retirement.

(d)      Fringe Benefits. Executive will participate in health and dental, life
insurance, short and long term disability insurance, retirement and other
employee fringe benefit programs covering the Corporation’s salaried employees
as a group, and in any programs applicable to senior executives of the
Corporation or the Bank. The terms of applicable insurance policies and benefit
plans in effect from time to time will govern with regard to specific issues of
coverage and benefit eligibility. All benefit programs are subject to change
from time to time in the Corporation’s discretion, except that Executive will at
all times receive the following specific benefits:

i.               Thirty (30) days of paid time off per year, to be taken in the
year earned, and which may not be accumulated or carried forward except as
permitted by Corporation policy. Such paid time off shall be subject to review
annually commencing in 2017 and Executive’s days of paid time off per year shall
be subject to adjustment pursuant to the Corporation’s normal procedures.

 

ii.            Reimbursement of up to $12,000.00 per year for country club
membership dues. Reimbursement is to be paid according to the Corporation’s
standard reimbursement policies and procedures, but not later than March 15 of
the year following the year in which the expense was incurred.

 

(e)      Business Expenses. The Corporation will reimburse Executive for
reasonable ordinary and necessary business expenses incurred in the course of
the Employment, for fees and expenses of Executive’s attendance in the course of
the Employment at banking related conventions and similar events, for reasonable
professional association and seminar expenses, and for any additional expenses
authorized by the Corporation, subject to Executive’s submission of proper

 -3- 

 

documentation for tax and accounting purposes. Reimbursement under this section
and Sections 3(d)(ii)-(iv) will be paid within thirty (30) days after Executive
submits documentation as provided by this Section, provided that payments may
not be made after March 15 of the calendar year following the calendar year in
which the expenses were incurred.

4.     Termination of the Employment Without Severance Pay. Executive shall not
be entitled to any further compensation from the Corporation or any Affiliate
after termination of the Employment as permitted by this Section 4, except (A)
unpaid Salary installments through the Employment termination date, (B) any
vested benefits accrued as of the date of termination of the Employment under
the terms of any written Corporation or Bank employment, compensation or benefit
program; and (C) any rights of Executive to indemnification under the provisions
of the Articles of Incorporation or Bylaws of the Corporation or the Bank or any
indemnification agreement entered into between Executive and the Corporation or
any Affiliate (together, the “Vested Rights”).

(a)      Death. The Employment will terminate automatically upon Executive’s
death.

(b)      Disability. The Corporation may terminate the Employment due to
Executive’s “Permanent Disability”, as defined and provided for in this Section
4(b). If Executive has been unable by reason of physical or mental disability to
properly perform Executive’s duties hereunder for a period of one hundred eighty
(180) days, the Corporation may give Executive notice of its intention to
terminate the Employment due to Permanent Disability. If Executive wishes to
contest the existence of termination due to Permanent Disability, he must give
the Corporation notice of Executive’s disagreement within ten (10) days after
receipt of the notice from the Corporation, and he must promptly submit to
examination by three physicians who are reasonably acceptable to both Executive
and the Corporation (with consultation from other physicians as determined by
those three). If (A) within sixty (60) days after receipt by Executive of the
notice from the Corporation, two of such physicians shall issue their written
statement to the effect that in their opinion, based on their diagnosis,
Executive is capable of resuming Executive’s employment and devoting Executive’s
full time and energy to discharging Executive’s duties within sixty (60) days
after the date of such statement, and (B) Executive does in fact within such
sixty (60) day period resume the Employment and properly perform Executive’s
duties hereunder, then the Employment shall not be terminated due to Permanent
Disability. It is understood that the Corporation has the right to terminate the
Employment due to Executive’s disability without meeting the standards in this
Section 4(b), but in that event the termination shall be deemed to be a
termination of the Employment pursuant to Section 5(a).

(c)      Termination by Corporation for Cause. The Corporation may terminate the
Employment for “Cause”, defined as (i) removal by order of a regulatory agency
having jurisdiction over the Corporation or the Bank, (ii) Executive’s
conviction of, or plea of no contest to, a felony, (iii) Executive’s gross
misconduct, or (iv) Executive’s willful and repeated failure to perform
Executive’s duties under this Employment Agreement. The Corporation may only
terminate the Employment for

 -4- 

 

Cause under (iii) and (iv) above if the failure has not been cured by Executive
within thirty (30) days after the Corporation gives notice thereof to Executive;
it being expressly understood that negligence or bad judgment shall not
constitute “Cause” so long as such act or omission shall be without intent of
personal profit and is reasonably believed by Executive to be in or not adverse
to the best interests of the Corporation.

(d)      Discretionary Termination by Executive. Executive may terminate the
Employment at will, with at least thirty (30) days advance notice. If Executive
gives such notice of termination, the Corporation may (but need not) relieve
Executive of some or all of Executive’s offices and responsibilities for part or
all of such notice period, provided that Executive’s Salary and benefits are
continued for the lesser of thirty (30) days or the remaining period of the
Employment.

(e)      Termination of Employment after Termination of This Agreement. If
Executive continues to be employed by the Corporation or the Bank after
termination of this Agreement as provided in Section 1, Executive’s employment
shall be terminable by either party at will without any Severance Pay.

5.      Termination With Severance Pay. Executive shall not be entitled to any
further compensation from the Corporation or any Affiliate after termination of
the Employment as permitted by this Section 5, except (A) Vested Rights; and (B)
Severance Pay under Section 6 or the Change in Control Severance under Section
7, whichever is applicable.

(a)      Discretionary Termination by Corporation. The Corporation may terminate
the Employment during the term of this Agreement at will, with at least thirty
(30) days advance notice to Executive. Any termination of Executive’s Employment
by the Corporation under Section 4 that is found not to meet the standards of
such Section will be considered to have been a termination under this Section
5(a).

(b)     Termination by Executive for Good Reason. Executive may terminate the
Employment during the term of this Agreement for “Good Reason” if there is a
material negative change to the employment relationship between Executive and
the Corporation because: (i) Executive is removed from any of Executive’s
principal positions; (ii) the status, authority or responsibility of Executive’s
principal positions is materially diminished; (iii) Executive’s Salary as then
in effect is materially reduced without a corresponding reduction in the
salaries of the Corporation and Bank’s other executives, (iv) the Corporation
requires Executive be based in a facility that is more than sixty (60) miles
from the facility where Executive is located immediately prior to the relocation
or any substantial increase in the business travel required of Executive; or (v)
any material breach by the Corporation or the Bank, or any successor, of its
obligations to Executive under this Agreement.

Executive may not terminate the employment for “Good Reason” unless:

A.     Executive notifies the CEO in writing, within 60 days after Executive
becomes aware of the act or omission constituting Good Reason, that



 -5- 

 

the act or omission in question constitutes Good Reason and explaining why
Executive considers it to constitute Good Reason;

B.     the Corporation fails, within 30 days after notice from Executive under
A. above, to revoke the action or correct the omission and make Executive whole;
and

C.     Executive gives notice of termination within 30 days after expiration of
the 30-day period under B. above.

6.     Severance Pay. The Corporation will pay and provide Executive with the
payments and benefit continuation provided in this Section 6 (“Severance Pay”)
if Executive’s Employment is terminated during the term of this Agreement as
provided in Section 5 in a manner that constitutes a “separation from service”
as that term is defined by Section 409A of the Internal Revenue Code of 1986
(the “Code”) and Executive is not entitled to the Change in Control Severance
under Section 7. If Executive becomes entitled to Severance Pay under this
Section 6, and subsequently becomes entitled to the Change in Control Severance
under Section 7, the amount of the lump sum Cash Payment under Section 7(a)
shall be reduced by the amount of Severance Pay already received by Executive
under this Section 6, and no further Severance Pay will be payable under this
Section 6.

(a)     Amount and Duration of Severance Pay. Subject to the other provisions of
this Section, Severance Pay will consist of:

i.     Severance. Payment of an amount equal to two times the sum of (A)
Executive’s then-current Salary (disregarding any reduction in Salary that
constitutes Good Reason) and (B) the sum of Executive’s cash bonuses under the
Corporation’s executive annual incentive plan for each of the most recent three
complete calendar years of Executive’s employment by the Corporation (or such
lesser number of complete calendar years as Executive has been employed by the
Corporation) divided by three (or the lesser number of complete calendar years
for which Executive has been employed by the Corporation), payable in equal
installments over one hundred and four (104) weeks following the week in which
the Employment terminates (the “Severance Pay Period”) pursuant to the
Corporation’s normal payroll process, subject to required payroll withholding;

ii.     Health Coverage Payment. The Corporation will pay Executive a lump sum
equal to twenty four (24) times the Corporation’s monthly contribution towards
Executive’s then current employee and dependent health, prescription drug and
dental coverage elections, payable in the first payroll occurring on or after
the tenth business day after the date Executive’s Employment terminates, subject
to required payroll withholding. If Executive is not enrolled in the
Corporation’s health, prescription drug and dental plans, then the monthly
contribution will be based on the Corporation’s contribution towards family
coverage for such plans determined at the time employment terminates. Although
the right to payment under this paragraph is based on the Corporation’s health,
prescription drug and/or dental plan at the time employment terminates



 -6- 

 

and is intended to fund payment for health coverage, the payment is not required
to be used for health coverage and Executive may use the payment for any
purpose;

iii.     Acceleration of Vesting. Effective at the time of termination of
employment, all unvested stock options, restricted stock, restricted stock units
and any other stock or stock-based awards previously issued to Executive as to
which rights of ownership are subject to forfeiture shall immediately vest; all
risk of forfeiture of the ownership of stock or stock options and restrictions
on the exercise of options shall lapse; and, Executive shall be entitled to
exercise any or all options, such that the underlying shares will be considered
outstanding at the time of the termination of employment; and

iv.     Outplacement Services. The Corporation will provide Executive with
executive-level outplacement services through an outplacement services firm
selected by the Company with the Executive’s approval, which shall not be
withheld if the firm selected is reputable, for a period not to exceed twelve
(12) months after Executive’s termination date. The timing of outplacement
services to be received shall be determined by the Executive, provided that all
costs under this subsection must be incurred, and all applicable payments to the
outplacement firm made, within twelve months following Executive’s termination
of employment.

Executive will receive the Severance Pay provided in Section 6(a)
notwithstanding any other earnings that Executive may have, and subject to
offset only as provided in Section 6(c). If Executive dies during the Severance
Pay Period, the Severance Pay under Section 6(a) will continue for the remainder
of the Severance Pay Period for the benefit of Executive’s designated
beneficiary (or Executive’s estate if Executive fails to designate a
beneficiary).

(b)      Conditions to Severance Pay. To be eligible for Severance Pay,
Executive must meet the following conditions: (i) Executive must comply with
Executive’s obligations under this Agreement that continue after termination of
the Employment; (ii) Executive must promptly sign and continue to honor a
release, in form acceptable to the Corporation, of any and all claims arising
out of or relating to Executive’s employment or its termination and that
Executive might otherwise have against the Corporation, the Corporation’s
Affiliates, or any of their officers, directors, employees and agents, provided
that the release will not waive Executive’s right to claims or rights related to
(A) this Agreement; (B) unpaid salary through the employment termination date;
(C) unpaid expense reimbursements for authorized business expenses incurred
before the employment termination date; (D) any Equity Plan benefits; (E)
benefit plans (for example to convert life insurance); (F) any rights under the
terms of any qualified retirement plan covering Executive; and (G) rights of
indemnification under the Corporation’s Articles of Incorporation or Bylaws or
any indemnification agreement entered into between Executive and the Corporation
or any Affiliate (in addition, the release does not affect Executive’s right to
cooperate in an investigation by the Equal Employment Opportunity Commission),
(iii) Executive must resign upon written request

 -7- 

 

by Corporation from all positions with or representing the Corporation or any
Affiliate, including but not limited to, membership on boards of directors; and
(iv) Executive must provide the Corporation for a period of six (6) months after
the Employment termination date with consulting services regarding matters
within the scope of Executive’s former duties upon request by the Corporation’s
Chief Executive Officer; provided, however, that Executive will only be required
to provide those services by telephone at Executive’s reasonable convenience and
without substantial interference with Executive’s other activities or
commitments.

(c)      Reductions to Severance Pay. The Severance Pay due to Executive under
Section 6(a)(i) for any week will be reduced (but not below zero) by: (i) any
disability benefits to which Executive is entitled for that week under any
disability insurance policy or program of the Corporation or any Affiliate
(including but not limited to worker’s disability compensation); (ii) any
severance pay payable to Executive under any other agreement or Corporation
policy; (iii) any payment due to Executive under the Federal Worker Adjustment
and Retraining Notification Act or any comparable state statute or local
ordinance; and (iv) up to $5,000 of expenses owed by Executive to the
Corporation from debt incurred in the ordinary course of the service
relationship.

(d)     Delay in Payment to a Specified Employee. Notwithstanding any other
timing provision in this Section 6, if, at the time any payment that is not
exempt from Section 409A would commence due to a separation from service, and
Executive is a “specified employee” as that term is defined by Section 409A of
the Code, then no such payment under this Agreement may be paid before the date
that is six months after Executive’s separation from service (or, if earlier,
the individual’s death). Payments that are not exempt from Section 409A and that
Executive would otherwise have been entitled during those six months will be
accumulated and paid on the first payroll date after six months following
Executive’s separation from service (or, if earlier, the individual’s death).
All payments that are exempt from Section 409A, or that would otherwise be made
more than six months following Executive’s separation from service, will be made
in accordance with the general timing provisions described above.

7.     Change in Control Severance. The Corporation will make the payments
provided for in this Section 7 if Executive’s Employment is terminated under
Section 5 during the term of this Agreement in a manner that constitutes a
“separation from service” as that term is defined by Section 409A of the Code,
and such termination of Employment occurs either (i) within two years after the
date of a Change in Control or (ii) within six months before the date of a
Change in Control.

(a)      Amount and Payment of Cash Payment. The Corporation will make a cash
payment (the “Cash Payment”) to Executive in an amount equal to two times the
sum of (A) Executive’s then-current Salary (disregarding any reduction in Salary
that constitutes Good Reason) and (B) the sum of Executive’s cash bonuses under
the Corporation’s executive annual incentive plan for each of the most recent
three complete calendar years of Executive’s employment by the Corporation (or
such lesser number of complete calendar years as Executive has been employed by
the Corporation) divided by three (or the lesser number of complete calendar
years for which Executive

 -8- 

 

has been employed by the Corporation). The Cash Payment shall be paid to
Executive in a single lump sum in the first payroll occurring on or after the
tenth business day after the date Executive’s Employment terminates. If
Executive dies after becoming entitled to the Cash Payment but before it has
been paid in full, any remaining Cash Payments will be made to Executive’s
designated beneficiary (or Executive’s estate if Executive fails to designate a
beneficiary).

(b)     Health Coverage Payment. The Corporation will pay Executive a lump sum
equal to twenty four (24) times the Corporation’s monthly contribution towards
Executive’s then current employee and dependent health, prescription drug and
dental coverage elections, payable in the first payroll occurring on or after
the tenth business day after the date Executive’s Employment terminates, subject
to required payroll withholding. If Executive is not enrolled in the
Corporation’s health, prescription drug and dental plans, then the monthly
contribution will be based on the Corporation’s contribution towards family
coverage for such plans determined at the time employment terminates. Although
the right to payment under this paragraph is based on the Corporation’s health,
prescription drug and/or dental plan at the time employment terminates and is
intended to fund payment for health coverage, the payment is not required to be
used for health coverage and Executive may use the payment for any purpose.

(c)     Acceleration of Vesting. Effective at the time of termination of
employment, all unvested stock options, restricted stock, restricted stock units
and any other stock or stock-based awards previously issued to Executive as to
which rights of ownership are subject to forfeiture shall immediately vest; all
risk of forfeiture of the ownership of stock or stock options and restrictions
on the exercise of options shall lapse; and, Executive shall be entitled to
exercise any or all options, such that the underlying shares will be considered
outstanding at the time of the termination of employment.

(d)     Outplacement Services. The Corporation will provide Executive with
executive-level outplacement services through an outplacement services firm
selected by the Company with the Executive’s approval, which shall not be
withheld if the firm selected is reputable, for a period not to exceed twelve
(12) months after Executive’s termination date. The timing of outplacement
services to be received shall be determined by the Executive, provided that all
costs under this subsection must be incurred, and all applicable payments to the
outplacement firm made, within twelve months following Executive’s termination
of employment.

(e)     Reductions to Cash Payment. Executive will receive the Cash Payment
notwithstanding any other earnings that Executive may have and without offset of
any kind except required payroll deductions.

8.     Parachute Cap. Notwithstanding anything in this Agreement to the
contrary, any payment, benefit, or amount payable or benefit to be provided to
Executive, whether pursuant to this Agreement or otherwise, that is a “Parachute
Payment” as defined in Section 280G(b)(2) of the Internal Revenue Code (the
“Code”), will be reduced to the extent necessary so that the benefits payable or
to be provided to Executive under this Agreement that are treated

 -9- 

 

as Parachute Payments as well as any payments or benefits provided outside of
this Agreement that are so treated will not cause the Corporation or any
Affiliate to have paid an “Excess Parachute Payment” as defined in Section
280G(b)(1) of the Code. If it is established that an “Excess Parachute Payment”
has occurred or will occur under this Agreement or otherwise, any remaining
Parachute Payments to be made will be reduced to ensure that the total payments
to Executive do not exceed 2.99 times Executive’s “base amount” as defined in
Section 280G(b)(3) of the Code. The lump sum cash severance payment under
Section 7(a) will be reduced to comply with this Section 8 only to the extent
necessary to ensure that the total payments to Executive do not exceed 2.99
times Executive’s “base amount” as defined in Section 280G(b)(3) of the Code.

9.     Definition of Change in Control. As used in this Agreement, the term
“Change in Control” means any of the occurrences listed in (a) below, subject to
(b) below.

(a)      A Change in Control means the occurrence of a change in the ownership
of effective control of the Corporation or a change in the ownership of a
substantial portion of the assets of the Corporation as provided by Treasury
Regulation § 1.409A-3(i)(5), which includes the occurrence of any of the
following events:

(i)     The acquisition, by a person or persons acting as a group, of stock of
the Corporation that together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation.

(ii)     The majority of members of the Board of Directors of the Corporation
are replaced during any twelve month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of appointment or election.

(iii)     The acquisition, by a person or persons acting as a group, of the
Corporation’s assets that have a total gross fair market value equal to or
exceeding 50% of the total gross fair market value of the Corporation’s assets
in a single transaction or within a twelve month period ending with the most
recent acquisition. For the purpose of this section, gross fair market value
means the value of the assets of the Corporation, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

The parties agree that the merger between the Corporation and Talmer pursuant to
the Merger Agreement does not constitute a Change in Control under this
Agreement and does not trigger any payments that may otherwise be required by
this Section and Executive waives any right to any payment under this Agreement
as a result of that merger.

(b)      Notwithstanding the foregoing, no trust department or designated
fiduciary or other trustee of such trust department of the Corporation or a
subsidiary of the Corporation, or other similar fiduciary capacity of the
Corporation with direct voting control of the stock shall be treated as a person
or group within the meaning of subsection

 -10- 

 

(a)(i) hereof. Further, no profit-sharing, employee stock ownership, employee
stock purchase and savings, employee pension, or other employee benefit plan of
the Corporation or any of its subsidiaries, and no trustee of any such plan in
its capacity as such trustee, shall be treated as a person or group within the
meaning of subsection (a)(i) hereof.

10.      Definition of “Active Change in Control Proposal Period”. As used in
this Agreement the term “Active Change in Control Proposal Period” shall mean
any period:

(a)      during which the Board of Directors of the Corporation has authorized
solicitation by the Corporation of offers for a transaction which, if
consummated, would constitute a Change in Control; or

(b)      during which the Corporation has received a proposal for a transaction
which, if consummated, would constitute a Change in Control, and the Board of
Directors has not determined to reject such proposal without any counter-offer
or further discussions; or

(c)      during which any proxy solicitation or tender offer with regard to the
securities of the Corporation is ongoing, if the intent of such proxy
solicitation or tender offer is to cause the Corporation to solicit offers for
or enter into a transaction that would constitute a Change in Control.

11.     Confidentiality, Return of Property. Executive has obtained and may
obtain confidential information concerning the business, operations, financial
affairs, organizational and personnel matters, policies, procedures and other
non-public matters of Corporation and its Affiliates, and those of third-parties
that is not generally disclosed to persons not employed by Corporation or its
subsidiaries. Such information (referred to herein as the “Confidential
Information”) may have been or may be provided in written form or orally.
Executive shall not disclose to any other person the Confidential Information at
any time during or after termination of the Employment, except that during the
Employment Executive may use and disclose Confidential Information as reasonably
required by the Employment. Upon termination of the Employment, Executive will
deliver to the Corporation any and all property owned or leased by the
Corporation or any Affiliate and any and all Confidential Information (in
whatever form) including without limitation all customer lists and information,
financial information, business notes, business plans, documents, keys, credit
cards and other Corporation-provided equipment. Executive’s commitments in this
Section will continue in effect after termination of the Employment and after
termination of this Agreement. The parties agree that any breach of Executive’s
covenants in this Section would cause the Corporation irreparable harm, and that
injunctive relief would be appropriate.

12.     Inventions, Discoveries and Improvements. Executive hereby agrees to
assign and transfer to the Corporation, its successors and assigns, Executive’s
entire right, title and interest in and to any and all inventions, discoveries,
trade secrets and improvements thereto which he may discover to develop, either
solely or jointly with others, during Executive’s employment hereunder and for a
period of one year after termination of such employment, which would relate in
any way to the business of the Corporation or any Affiliate of the Corporation,

 -11- 

 

together with all rights to letters patent, copyrights or trademarks which may
be granted with respect thereto. Immediately upon making or developing any
invention, discovery, trade secret or improvement thereto, Executive shall
notify the Corporation thereof and shall execute and deliver to the Corporation,
without further compensation, such documents as may be necessary to assign and
transfer to the Corporation Executive’s entire right, title and interest in and
to such invention, discovery, trade secret or improvement thereto, and to
prepare or prosecute applications for letters patent with respect to the same in
the name of the Corporation. Executive’s obligations under this Section 12 shall
continue in effect, as to inventions, discoveries and improvements covered by
this Section 12, notwithstanding any termination of the employment or this
Agreement.

13.      Noncompetition and Nonsolicitation.

(a)     In view of Executive’s importance to the success of the Corporation,
Executive and Corporation agree that the Corporation would likely suffer
significant harm from Executive’s competing with Corporation during the
Employment and for some period of time thereafter. Accordingly, Executive agrees
that Executive shall not engage in competitive activities either: (A) while
employed by Corporation; or (B) if Executive’s Employment is terminated during
the term of this Agreement, during the Restricted Period (as defined below).
Executive shall be deemed to engage in competitive activities if he shall,
without the prior written consent of the Corporation, (i) in any county in which
the Corporation has a branch office, ATM, loan processing center or any other
facility, and all contiguous counties, (including the municipalities therein),
render services directly or indirectly, as an employee, officer, director,
consultant, advisor, partner or otherwise, for any organization or enterprise
which competes directly or indirectly with the business of Corporation or any of
its Affiliates in providing financial products or services (including, without
limitation, banking, insurance, or securities products or services) to consumers
and businesses, or (ii) directly or indirectly acquires any financial or
beneficial interest in (except as provided in the next sentence) any
organization which conducts or is otherwise engaged in a business or enterprise
in any county in which the Corporation has a branch office, ATM, loan processing
center or any other facility, and all contiguous counties, (including all
municipalities therein) which competes directly or indirectly with the business
of Corporation or any of its Affiliates in providing financial products or
services (including, without limitation, banking, insurance or securities
products or services) to consumers and businesses. Notwithstanding the preceding
sentence, Executive shall not be prohibited from owning less than 1 percent of
any class of publicly traded securities of a competitor. For purposes of this
Section 13 the term “Restricted Period” shall equal twenty four (24) months,
commencing as of the date of termination of Executive’s Employment during the
term of this Agreement.

(b)      While employed by Corporation and during the Restricted Period,
Executive agrees that Executive shall not, in any manner directly (i) solicit by
mail, by telephone, by personal meeting, or by any other means, any customer or
prospective customer of Corporation to whom Executive provided services, or for
whom Executive transacted business, or whose identity become known to Executive
in connection with Executive’s services to Corporation (including employment
with or services to any predecessor or successor entities), to transact business
with a person or an entity other

 -12- 

 

than the Corporation or its Affiliates or reduce or refrain from doing any
business with the Corporation or its Affiliates or (ii) interfere with or damage
(or attempt to interfere with or damage) any relationship between Corporation or
any of its Affiliates and any such customer or prospective customer, or any
shareholder of the Corporation. The term “solicit” as used in this Section 13
means any communication of any kind whatsoever, inviting, encouraging or
requesting any person to take or refrain from taking any action with respect to
the business of Corporation or any of its Affiliates.

(c)      While employed by Corporation and during the Restricted Period,
Executive agrees that Executive shall not, in any manner directly solicit any
person who is an employee of Corporation or any of its Affiliates to apply for
or accept employment or a business opportunity with any other person or entity.

(d)      The parties agree that nothing herein shall be construed to limit or
negate the common law of torts or trade secrets where it provides broader
protection than that provided herein.

(e)     If Executive’s Employment is terminated during the term of this
Agreement, Executive’s obligations under this Section shall survive termination
of this Agreement.

14.      Successors; Binding Agreement.

(a)     This Agreement shall not be terminated by any merger or consolidation of
the Corporation whereby the Corporation is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Corporation. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

(b)     The Corporation agrees that concurrently with any merger, consolidation
or transfer of assets constituting a Change in Control, it will cause any
successor or transferee unconditionally to assume, by written instrument
delivered to Executive (or Executive’s beneficiary or estate), all of the
obligations of the Corporation hereunder. Failure of the Corporation to obtain
such assumption prior to the effective date of any Change in Control shall be a
material breach of the Corporation’s obligations to Executive under this
Agreement.

(c)     This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

15.     Notice. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given



 -13- 

 

when delivered or received by facsimile transmission or five (5) days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed as follows:

  If to the Corporation: Chemical Financial Corporation
Attn:CEO
333 East Main Street, P.O. Box 569
Midland, Michigan 48640         If to Executive: Dennis L. Klaeser
235 East Main Street
Midland, Michigan 48640

 

Either party may change its address for notices by notice to the other party.

16.     Amendment and Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless the waiver, modification, or discharge is
authorized by the Corporation’s Board of Directors, or a committee of the Board
of Directors, and is agreed to in a writing signed by Executive and by the CEO.
No waiver by either party at any time of any breach or non-performance of this
Agreement by the other party shall be deemed a waiver of any prior or subsequent
breach or non-performance.

17.      Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect. If a
court of competent jurisdiction ever determines that any provision of this
Agreement (including, but not limited to, all or any part of the non-competition
covenant in this Agreement) is unenforceable as written, the parties intend that
the provision shall be deemed narrowed or revised in that jurisdiction (as to
geographic scope, duration, or any other matter) to the extent necessary to
allow enforcement of the provision. The revision shall thereafter govern in that
jurisdiction, subject only to any allowable appeals of that court decision.

18.     Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to Executive’s Employment with the Corporation
or any of the subjects covered by this Agreement have been made by either party
that are not set forth expressly in this Agreement, and this Agreement
supersedes any pre-existing employment agreements and any other agreements on
the subjects covered by this Agreement, including your Services Agreement dated
January 25, 2016, with Talmer and the Corporation, and your Employment Agreement
dated May 10, 2010, as amended, with Talmer (as successor to First Michigan
Bancorp, Inc.) and Bank (as successor to First Michigan Bank) (the “Talmer
Employment Agreement”) which you agree terminates as of the Effective Time of
the Merger; provided, however, (i) the “Change in Control Payment” under Section
9 of the Talmer Employment Agreement shall continue to be due and payable
pursuant to the transactions contemplated by the Merger Agreement, and (ii) the
provisions of Section 12 of the Talmer Employment Agreement (concerning “Excise
Tax Payment”) shall continue in full force and effect; provided, however, except
as expressly modified hereby, this Agreement shall not affect Executive’s rights
under any retirement and health and welfare plans in which Executive
participates which are maintained by the Corporation or its Affiliates.



 -14- 

 

19.      Governing Law. The validity, interpretation, and construction of this
Agreement are to be governed by Michigan laws, without regard to choice of law
rules. The parties agree that any judicial action involving a dispute arising
under this Agreement will be filed, heard and decided in the Midland County
Circuit Court. The parties agree that they will subject themselves to the
personal jurisdiction and venue of either court, regardless of where Executive
or the Corporation may be located at the time any action may be commenced. The
parties agree that the locations specified above are mutually convenient forums
and that each of the parties conducts business in Midland County.

20.     Section 409A. This Agreement is intended to be exempt from Section 409A
of the Internal Revenue Code partially as an involuntary separation pay plan as
that term is understood under Treasury Regulation § 1.409A-1(b)(9) and partially
as providing for short-term deferrals as that term is understood under Treasury
Regulation § 1.409A-1(b)(4) and shall be interpreted and operated consistently
with those intentions. To the extent Section 409A is found to be applicable to
this Agreement, this Agreement is to be interpreted to comply with Section 409A
and shall be interpreted and operated consistently with those intentions,
including but not limited to, any applicable six-month delay in payment if
Executive is a specified employee of the Corporation.

21.      Counterparts. This Agreement may be signed in original or by fax in
counterparts, each of which shall be deemed an original, and together the
counterparts shall constitute one complete document.

Signature Page to Follow





 -15- 

 

The parties made this Agreement effective as of the Effective Date in Section 1.

 

 

  CHEMICAL BANK       By /s/ David B. Ramaker                     David B.
Ramaker, Chairman, Chief Executive Officer and President

 

  Date: August 31, 2016  

 

 

 

  CHEMICAL FINANCIAL CORPORATION       By /s/ David B. Ramaker                  
  David B. Ramaker, Chairman, Chief Executive Officer and President

 

  Date: August 31, 2016  

 

 

 

  EXECUTIVE       By /s/ Dennis L. Klaeser                       Dennis L.
Klaeser

 

  Date: August 31, 2016  

 

 

 

 

[signature page to Employment Agreement]

 

 

 

 

 

-16-

 



 

